                               1
                               2
                               3                                                        JS-6
                               4
                               5
                               6
                               7
                               8                          UNITED STATES DISTRICT COURT
                               9                        CENTRAL DISTRICT OF CALIFORNIA
                               10
                               11   RENEE PHILLIPS, individually, and on CASE NO: 8:18-cv-00418-AG-KES
                                    behalf of the Estate of Charles Phillips,
                               12
                                                 Plaintiff,                     ORDER RE STIPULATION FOR
Northridge, California 91324




                               13                                               DISMISSAL WITH PREJUDICE
 KANTOR & KANTOR LLP
  19839 Nordhoff Street




                                          vs.                                   PURSUANT TO F.R.C.P. 41(A)(1)
       (818) 886 2525




                               14
                                    UNUM LIFE INSURANCE
                               15   COMPANY OF AMERICA, a Maine
                                    Corporation; UNUM GROUP d.b.a.
                               16   CSC LAWYERS INCORPORATING
                                    SERVICE, a Delaware Corporation,
                               17   WEINGART CENTER
                                    ASSOCIATION, a California
                               18   Corporation, and DOES 1-100,

                               19                Defendants.

                               20         Based upon the stipulation of the parties, and for good cause shown:
                               21         IT IS HEREBY ORDERED that this action, Case No. CV 18-00418-AG-
                               22   KES, is dismissed with prejudice.
                               23         IT IS HEREBY FURTHER ORDERED that each party shall bear its own
                               24   attorneys’ fees and costs in this matter.
                               25
                               26   DATED: October 18, 2018        BY: _____________________________
                               27                                       Honorable Andrew J. Guilford
                                                                        UNITED STATES DISTRICT JUDGE
                               28
                                                                      1
                                                    ORDER RE STIPULATION FOR DISMISSAL
                                                  WITH PREJUDICE PURSUANT TO F.R.C.P. 41(A)(1)
